  4:18-cv-03145-RGK-SMB Doc # 90 Filed: 05/27/20 Page 1 of 2 - Page ID # 340



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

JENNIFER FRY,

                         Plaintiff,                          4:18CV3145

             vs.
                                                               ORDER
DOANE UNIVERSITY, a non-profit
corporation; INTERCHURCH
MINISTRIES OF NEBRASKA, a non-
profit corporation; NEBRASKA STATE
SUICIDE PREVENTION COALITION,
a non-profit corporation; DONALD
BELAU; and NEBRASKA STATE
SUICIDE PREVENTION, AN
UNINCORPORATED ASSOCIATION,

                         Defendants.


      IT IS ORDERED:

      1.    The Joint Stipulation and Motion to Dismiss (Filing 89) Nebraska State
Suicide Prevention Coalition, a non-profit corporation, and Nebraska State Suicide
Prevention Coalition, an unincorporated association, is GRANTED;

      2.     Defendants Nebraska State Suicide Prevention Coalition, a non-profit
corporation, and Nebraska State Suicide Prevention Coalition, an unincorporated
association, are dismissed from this case with prejudice;

      3.    Costs are taxed to the parties incurring the same; and

      4.     Final judgment is withheld pending resolution of Plaintiff’s claims
against the remaining Defendants.
4:18-cv-03145-RGK-SMB Doc # 90 Filed: 05/27/20 Page 2 of 2 - Page ID # 341




   DATED this 27th day of May, 2020.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                       2
